Title: To James Madison from Thomas Sumter, Jr., 30 July 1802 (Abstract)
From: Sumter, Thomas
To: Madison, James


30 July 1802, Paris. Introduces [John Jones] Waldo, “the same gentleman for whom Mr. Livingston made a conditional application to you, last winter, supposing, then, that the french government would not agree to recieve Mr. Cathalan as commercial Agent & which he has since informed you was determined on.” Repeats his recommendation of Waldo for Cathalan’s post “or any other place, as agreeable to Mr. Waldo as Marseilles.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Waldo”). 1 p. Addressee not indicated. For Livingston’s recommendation, see his letter to JM of 31 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:360, 361 n. 6).


